Title: To Thomas Jefferson from John Wayles Eppes, 24 November 1798
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Nov: 24th. 1798.
          
          I have just time by my Father who is setting out for Richmond to acknowledge the reciept of your letter and to return Marias thanks and my own for the arrangement you have made with my Sister—The bustle of a wedding and a large company have prevented our writing for some weeks—For the future I may venture to promise we shall not neglect our friends.
          Maria has been very well since leaving Monticello until within a few days. A cold caught I believe from being too thinly clad has occasioned a slight pain in her shoulder & wrist—I have recommended to her an outer waistcoat of flannel which she will put on in a few days.
          My Father and myself will be at Monticello on the 12 or 13th of December which I hope will be early enough to see you before you set out. At that time I shall be ready to meet any arrangement which you have made on my part as to the road—
          Be kind enough to present us affectionately to Patsy & Mr. Randolph and to accept for the happiness of all at Monticello our sincere wishes—
          I am in haste yours affectionately
          
            J: W: Eppes
          
        